DETAILED ACTION

Allowable Subject Matter
Claims 30-46 are allowed.
The following is an examiner’s statement of reasons for allowance: no art of record is considered to teach or suggest the combination of limitations of claim 30, especially the limitations “wherein each of the circumferentially adjacent first angular sectors is capable of a synchronous radial movement and a synchronous axial displacement to cause a thrusting stress imparted by the respective lateral annular portion to turn up an end edge of the loop on an annular anchoring structure arranged at the intermediate annular portion; wherein the drum is configured so that during the turning up, the annular anchoring structure is not rotated.” 
Claims 31-46 are allowable by dependence on claim 30. 
The closest prior art is considered to be Stevens (US 1,944,768) (of record), Marchini et al. (US 2012/0024464) (of record) and Pizzorno (US 5,651,849) (of record).
Stevens discloses a method for building beads for tires (i.e. a process for looping annular anchoring structures in a process for building tires for vehicle wheels) (Page 1 lines 7-9), comprising: depositing a flat band of fabric (i.e. a loop) on a drum (Figs. 1, 5: 13) comprising a radially expandable/contractible intermediate annular portion (Figs. 5, 11-17: 46) and, in a position axially adjacent to opposite axial ends of said intermediate annular portion, a pair of radially expandable/contractible lateral annular portions (Figs. 1, 5, 11-17: 50, 51) (Page 2 lines 12-13, 16-33); associating an annular anchoring structure with a radially outer annular surface portion of said loop defined at said intermediate annular portion (Fig. 15) (Page 2 lines 58-61); and turning up each of opposite end edges of said loop on said annular anchoring structure as a result of a thrusting stress imparted by a respective lateral annular portion of said pair of lateral annular portions because of a the annular portions 
However, Stevens does not expressly disclose both synchronous radial movement and axial displacement of the sectors.
Marchini teaches a process of turning up a loop around annular anchoring structures comprising turning up each of opposite end edges of the loop on the annular anchoring structure by a synchronous radial movement an axial displacement (Figs. 5-7) ([095]-[096],[0185]-[0186]). In this manner, the turning up device is able to reproduce a profile of an annular anchoring structure ([0186]), which in this case has a triangular apex portion in its profile (Figs. 5-7). The synchronized radial and axial movement of the turning up device allows the loop to be turned up around the annular anchoring structure so as to form a reinforced annular anchoring structure ([0186]). Stevens discloses applying a rectangular bead apex as opposed to a triangular one (Figs. 13-17), thus the profile of the annular anchoring structure disclosed by Stevens is square. It is generally known in the art to provide triangular apex portions to a bead core so as to form an annular anchoring structure, as shown by Marchini. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Stevens in order to provide a turning up device with lateral annular portions that move synchronously in both the radial and axial directions so as to apply the loop to the direct profile of an annular anchoring structure having both a core and triangular apex portion as is generally known, as taught by Marchini. 
Pizzorno teaches a method for looping a coating structure around a bead core wherein inflatable bladders are used to apply the coating (i.e. loop) onto the bead (i.e. annular anchoring structure) (Figs. 1-6), wherein the loop can be conveniently prepared separately by assembling the material which is preferably enfolded loop-wise around the bead core, so that it integrally embraces the cross sectional profile of the bead core itself (Col. 1 lines 57-64). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Stevens in order to provide a turning 
However, Stevens (Page 3 lines 70-88, 98-103), Marchini ([0027]) and Pizzorno (Col. 5 lines 35-37) all teach rotating the drum including the annular anchoring structures during the turning up process. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify the prior art of record in order to provide the drum to be configured so that during the turning up the annular anchoring structure is not rotated because it would substantially and materially alter the intended operation and functionality of the prior art references in a manner that contradicts their respective disclosures. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749